Opinion,
Mr. Justice Williams :
This case presents but a single question. In 1865 the Ger-mania Life Insurance Company, a New York corporation, issued a policy of insurance upon the life of Daniel P. Sandt, a citizen of Pennsylvania, for two thousand dollars. It was made payable to Diana Sandt, the wife of the insured, for her sole use, with a provision that “ in case of the death of the said *309Diana Sandt before tbe decease of the said Daniel P. Sandt, tlio amount of the said insurance shall be payable after her death to her children for their use, or to their guardian if under age.” In 1875 both husband and wife joined in an assignment of the policy to A. J. Brown, the appellant. In 1884 Diana Sandt died leaving her husband and seven children to survive her. In 1888 Daniel P. Sandt, the insured, died. The assignee of the policy and the children of Mrs. Sandt made claim to the amount of the policy, and the company properly asked the Court of Common Pleas of Northampton county, where all the claimants lived, for leave to pay the money into court, and that the claimants interplead with each other. If the assignment of Mrs. Sandt was effectual to vest in her assignee a good title to the policy, then he was entitled to the fund.
The assignment is formal and her husband joined her in its execution. Whatever title she had therefore passed to her assignee. The extent and character of her title appeared plainly on the face of the policy. She was the payee named in the first instance, but the promise to her was not an absolute and unconditional promise to pay to her, or to her administrators, executors or assigns, but a promise to pay her upon condition that she was living when the policy should fall due.
If she survived her husband the insurance money -was payable to her, but if she did not, it was payable to her children then living. Tlieir right to the money depended upon the terms of the contract, which was payable to them if she "vyas not living at the death of the insured. They were parties to the contract, as truly as she was, and with as clear a right to sue upon it, upon the happening of the contingency that made them the payees, as she could have had if living. Her assignment put her assignee in no better position than she occupied, and conferred upon him no greater interest in the policy. Her death in the lifetime of her husband extinguished her interest in the policy, and it can no more survive in the hands of her assignee than in her administrator. The condition on which her right to recover was to end, and that of her children was to arise has happened, and the contract of the insurance company is now with the children, and must be enforced by them for their benefit.
*310It seems to have been tbouglit that an important question about whether the lex fori or the lex loci ought to prevail, was involved in this case, but that is a mistake. The insurance company came into this state, and paid the money into court for the benefit of the party entitled to it. The present contest is between residents of this commonwealth, over a fund in the possession of the court of the common domicil, and depends upon the construction of the contract under which both parties claim.
The judgment is affirmed.